DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the two or more hollow fiber membranes are bundled in a PTFE tube, the ends of the two or more hollow fiber membranes having epoxy, the ends of the two or more hollow fiber membranes protrude, the electric heating film are not recited in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 uses “more than two hollow fiber membranes” in lines 6-7 and then “more than two hollow fiber membranes” in lines 7-8 and it is unclear if these are the same hollow fiber membranes or if they are different. For examination purposes, it is interpreted to be --the more than two hollow fiber membranes”, with antecedent basis back to the previous recitation.
Claim 1 recites the limitation "the clustered hollow fiber membranes" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 uses “more than two hollow fiber membranes” in line 14 and then “more than two hollow fiber membranes” in line 15 and it is unclear if these are the same hollow fiber membranes or if they are different. For examination purposes, it is interpreted to be --the more than two hollow fiber membranes”, with antecedent basis back to the previous recitation.
Claims 2-5 are rejected by virtue of their dependence on a rejected base claim.
Claim 2 recites the limitation "the matrix material" in 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the protease" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the enzyme" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the enzyme solution" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the flow rate" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the denaturants" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the type of the protein reducing agents" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the low concentration alkaline buffer solutions" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the concentration range" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
4 recites the limitation "the flow rate" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 103852527, hereinafter Dai in view of United States Application Publication No. 2010/0200481, hereinafter Nakahara, United States Patent No. 6,331,248, hereinafter Taniguchi and United States Patent No. 4,612,019, hereinafter Langhorst.
Regarding claim 1, Dai teaches a high-throughput sample pretreatment device (figure 1) for the processing of proteins from body fluids should (should makes what the device is comprised of to be optional) be composed of (A) high-abundance protein depletion system and (B) protein sample pretreatment device, both are sequentially connected in series; wherein: the protein sample pretreatment device comprises a high temperature denaturator and reducer (item A), a solvent exchanger (item B) and an immobilized enzymactic reactor (item C), which are sequentially connected in series (figure 1); A high temperature denaturator and reducer a hollow fiber membrane (item 2) and a denaturation and reduction reaction chamber (item 1); The clustered hollow fiber membranes were used as protein transport carriers (page 4, paragraph 5), and both ends of the clustered hollow fiber membrane protrude out of the chamber (figure 1); the inlet and outlet of reaction buffers are provided on the side wall of the denaturation and reduction reaction chamber (figure 1); An electric heating film is provided on the outer wall of the denaturation and reduction reaction chamber (page 2, paragraph 9); The solvent exchanger comprises a hollow fiber membrane (item 2) and a solvent exchange chamber (item 6), and then fixed in the solvent exchange chamber (figure 1); The clustered hollow fiber membranes are used as protein transport carriers (page 4, paragraph 6), and both ends of the clustered hollow fiber membrane protrude out of the chamber (figure 1); The inlet and outlet of exchange buffers are provided on the side wall of the chamber (figure 1); The high-abundance protein depletion system (A) consists of an antibody column (page 5, paragraph 2) and HPLC pumps (page 2, paragraph 10); one end of the column is connected with body fluid protein sampler through HPLC (page 2, paragraphs 10-12) another end of the column is connected with the protein sample pretreatment device (B) (page 5, paragraph 2); The high-throughput body fluid protein sample pretreatment device connects the inlet end of the high-abundance protein depletion column and body fluid proteins sampler (page 5, paragraph 2); The middle and low-abundance proteins eluted from the column directly enters the high temperature denaturator and reducer (page 5, paragraph 2), the outlet of the hollow fiber membrane in denaturator and reducer is in connection with inlet of the 
Dai fails to teach the hollow fiber membrane comprises more than two hollow fiber membranes.
Nakahara teaches a hollow fiber membrane in which the number of hollow fibers utilized increases with the desired throughput of the system (Nakahara, paragraph [0088]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilized more than two hollow fiber membranes to increase the throughput of the system (Nakahara, paragraph [0088]).
Dai and Nakahara fails to teach the hollow fiber membranes are bundled in a polytetrafluoroethylene tube.
Taniguchi teaches a bundle of hollow fiber membranes which are encased in a plastic net made from PTFE (Taniguchi, column 10, lines 44-48).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have encased the hollow fiber membranes in a polytetrafluoroethylene tube because it would protect the hollow fiber membranes (Taniguchi, column 10, lines 44-48).
Dai, Nakahara and Taniguchi fail to teach the ends are glued by epoxy gel. 
Langhorst teaches fixing hollow fiber membranes in a casing by epoxy to seal the hollow fiber membranes into the casing (Langhorst, column 2, lines 55-60).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have glued the ends of the hollow fiber membranes because it would seal the hollow fiber membranes into the structure. 

Regarding claims 3-5, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Dai, Nakahara, Taniguchi and Langhorst and the apparatus of modified Nakahara is capable of being utilized with the materials, temperatures and flow rates described in the claims. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Nakaraha (see MPEP §2114).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386.  The examiner can normally be reached on M-F 7am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1798